Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 02/15/2022. Claims 1-6, 8-10, and 14-20 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 requires the band to include a center portion and a pair of side portions where the initial elongation is different from each other in those two portions. Claim 1 already requires the band to include a center portion and a pair of side portions where the initial elongation is higher in the center portion than in the shoulder portions, so claim 5 does not add any additional limitations of the subject matter.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikehara (JP 2010-089722 A, with English Machine Translation) in view of Okamoto (JP H06-346386 A, with English Translation provided in previous Office Action) and Damke et al. (US Patent No. 5,795,417 A).
Regarding claim 1, Ikehara teaches a pneumatic tire (Para. [0011]) comprising a tread (Fig. 1, Ref. Num. 11) and a band (Fig. 1, Ref. Num. 23; the spiral layer is a circumferential layer which meets the requirements of being a band layer) disposed inward of the tread in a radial direction where the cords of the band layer are spirally wound (Para. [0011]). However, Ikehara does not teach the structure of the cords in the band layer.
	In an analogous art, Okamoto teaches a metal cord (Para. [0008]) for a rubber articles such as tires (Para. [0001], [0022]) that has a single-stranded structure in which the number of filaments is three (Fig. 1c; Para. [0021]) and where, ϕ, represents a diameter of a smallest circle that surrounds the cross-sections of the filaments and, ψ, represents a diameter of each filament (Illustrated on the recreated figure 1c below).

    PNG
    media_image1.png
    267
    212
    media_image1.png
    Greyscale

Okamoto also teaches that there is a gap formed between the filaments (Fig. 1c, Ref. Num. D). The diameter of the inscribed circle, D, is 0.29 mm (Para. [0029]) while the diameter of the filaments is 0.28 mm (Para. [0029]). Since the circle D is fully inscribed inside the filaments, the diameter of the cord, ϕ, will be the diameter of two filaments plus the diameter of D which is 0.86 mm. That means that the diameter ϕ will have to be greater than 3.071 times the diameter ψ which is within the range of 3 to 6 required by the instant claims. Okamoto also teaches that the cord has an initial elongation of 0.90 to 1.6% (Para. [0012]). Okamoto does not expressly disclose a value of 0.1% to 1.5%; however, it would have been obvious to a person of ordinary skill in the art to configure the initial elongation of the cord within the claimed range since Okamoto discloses the initial elongation of the cord as between 0.90% and 1.6% (Para. [0012]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ikehara with Okamoto in order to have the band layer formed from the three-filament cord taught by Okamoto. This modification will improve the bending rigidity of the tire while reducing the weight of cord used (Para. [0008]). However, neither Ikehara not Okamoto teach that the band includes a center portion and a pair of side portions reaching the outermost end of the band where the initial elongation of the cord at the center portion is higher than at the side portion.
	In an analogous art, Damke teaches a tire with a band layer (Fig. 2, Ref. Num. 5) where the band includes a center portion (Fig. 37, Ref. Num. 21) and a pair of side portions (Fig. 37, Ref. Num. 18) disposed outward of the center portion where each of the side portions reach a corresponding outer end of the band in an axial direction. Damke teaches that during construction of the tire, the extension (elongation) of the tire should be longer in the central region than in the shoulder regions (Col. 4, Lines 23-31) which will make the initial elongation follow the same relationship. This can be achieved by using the same cord in both portions by modifying the degree of twist of these cords (Col. 5, Lines 22-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ikehara and Okamoto with Damke to make the extension of the cords in the center region longer than in the shoulder regions. This modification will help the tire obtain good characteristics (Damke; Col. 4, Lines 30-31).
Regarding claim 2, Okamoto teaches that the diameter of the filaments is 0.28 mm [Para. [0029]) thus meeting the instant limitation of 0.15mm to 0.35 mm.
Regarding claim 3, Ikehara in view of Okamoto and Damke teaches a cord that has the same structure and material as claimed in claim 1. Due to these similarities and that the claimed tensile strength properties aren’t based on how the cord is constructed, one of ordinary skill in the art would reasonably expect that the cord taught by Ikehara in view of Okamoto and Damke would have similar tensile strength properties to the claimed cord and would also have a close point of not less than 30 N.
Regarding claim 4, Ikehara in view of Okamoto and Damke teaches a cord that has the same structure and material as claimed in claim 1. Due to these similarities and the fact that the claimed compressive strength properties aren’t based on how the cord is constructed, one of ordinary skill in the art would reasonably expect that the cord taught in Ikehara in view of Okamoto and Damke would have similar compressive strength properties to the claimed cord and would therefore have a yield point of not less than 150 N.
Regarding claim 5, Damke teaches that the band includes a center portion (Fig. 37, Ref. Num. 21) and a pair of side portions (Fig. 37, Ref. Num. 18) disposed outward of the center portion where the extension (elongation) of the tire should be longer in the central region than in the shoulder regions (Col. 4, Lines 23-31) which will make the initial elongation follow the same relationship.
Regarding claim 6, Ikehara teaches that the cord is parallel to the tire equatorial plane (Para. [0011]), which would make the angle of the cord approximately 0 degrees.
Regarding claim 8, Ikehara teaches a pneumatic tire (Para. [0011]) comprising a tread (Fig. 1, Ref. Num. 11) and a band (Fig. 1, Ref. Num. 23; the spiral layer is a circumferential layer which meets the requirements of being a band layer) disposed inward of the tread in a radial direction where the cords of the band layer are spirally wound (Para. [0011]). However, Ikehara does not teach the structure of the cords in the band layer.
In an analogous art, Okamoto teaches a metal cord (Para. [0008]) for a rubber articles such as tires (Para. [0001], [0022]) that has a single-stranded structure in which the number of filaments is five (Fig. 1a; Para. [0021]) and where, ϕ, represents a diameter of a smallest circle that surrounds the cross-sections of the filaments and, ψ, represents a diameter of each filament (Fig. 1a).
Okamoto also teaches that there is a gap formed between the filaments (Fig. 1a, Ref. Num. D1). The diameter of the inscribed circle, D1, is 0.58 mm (Para. [0026]) while the diameter of the filaments is 0.23 mm (Para. [0026]). Since the circle D1 is fully inscribed inside the outermost filaments, the diameter of the cord, ϕ, will be the diameter of two filaments plus the diameter of D1 which is 1.04 mm. That means that the diameter ϕ will have to be greater than 4.52 times the diameter ψ which is within the range of 3.5 to 7 required by the instant claims. Okamoto also teaches that the cord has an initial elongation of 0.90 to 1.6% (Para. [0012]). Okamoto does not expressly disclose a value of 0.1% to 1.5%; however, it would have been obvious to a person of ordinary skill in the art to configure the initial elongation of the cord within the claimed range since Okamoto discloses the initial elongation of the cord as between 0.90% and 1.6% (Para. [0012]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ikehara with Okamoto in order to have the band layer formed from the five-filament cord taught by Okamoto. This modification will improve the bending rigidity of the tire while reducing the weight of cord used (Para. [0008]). However, neither Ikehara nor Okamoto teach that the band includes a center portion and a pair of side portions reaching the outermost end of the band where the initial elongation of the cord at the center portion is higher than at the side portion.
	In an analogous art, Damke teaches a tire with a band layer (Fig. 2, Ref. Num. 5) where the band includes a center portion (Fig. 37, Ref. Num. 21) and a pair of side portions (Fig. 37, Ref. Num. 18) disposed outward of the center portion where each of the side portions reach a corresponding outer end of the band in an axial direction. Damke teaches that during construction of the tire, the extension (elongation) of the tire should be longer in the central region than in the shoulder regions (Col. 4, Lines 23-31) which will make the initial elongation follow the same relationship. This can be achieved by using the same cord in both portions by modifying the degree of twist of these cords (Col. 5, Lines 22-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ikehara and Okamoto with Damke to make the extension of the cords in the center region longer than in the shoulder regions. This modification will help the tire obtain good characteristics (Damke; Col. 4, Lines 30-31).
Regarding claim 9, Ikehara teaches a pneumatic tire (Para. [0011]) comprising a tread (Fig. 1, Ref. Num. 11) and a band (Fig. 1, Ref. Num. 23; the spiral layer is a circumferential layer which meets the requirements of being a band layer) disposed inward of the tread in a radial direction where the cords of the band layer are spirally wound (Para. [0011]). However, Ikehara does not teach the structure of the cords in the band layer.
	In an analogous art, Okamoto teaches a metal cord (Para. [0008]) for a rubber articles such as tires (Para. [0001], [0022]) that has a single-stranded structure in which the number of filaments is three (Fig. 1c; Para. [0021]) and where, ϕ, represents a diameter of a smallest circle that surrounds the cross-sections of the filaments and, ψ, represents a diameter of each filament (Illustrated on the recreated figure 1c below).

    PNG
    media_image1.png
    267
    212
    media_image1.png
    Greyscale

Okamoto also teaches that there is a gap formed between the filaments (Fig. 1c, Ref. Num. D). The diameter of the inscribed circle, D, is 0.29 mm (Para. [0029]) while the diameter of the filaments is 0.28 mm (Para. [0029]). Since the circle D is fully inscribed inside the filaments, the diameter of the cord, ϕ, will be the diameter of two filaments plus the diameter of D which is 0.86 mm. That means that the diameter ϕ will have to be greater than 3.071 times the diameter ψ which is within the range of 3 to 6 required by the instant claims. Okamoto also teaches that the cord has an initial elongation of 0.90 to 1.6% (Para. [0012]). Okamoto does not expressly disclose a value of 0.1% to 1.5%; however, it would have been obvious to a person of ordinary skill in the art to configure the initial elongation of the cord within the claimed range since Okamoto discloses the initial elongation of the cord as between 0.90% and 1.6% (Para. [0012]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ikehara with Okamoto in order to have the band layer formed from the three-filament cord taught by Okamoto. This modification will improve the bending rigidity of the tire while reducing the weight of cord used (Para. [0008]). However, neither Ikehara nor Okamoto teach that the band includes a center portion and a pair of side portions reaching the outermost end of the band where the initial elongation of the cord at the center portion is higher than at the side portion.
	In an analogous art, Damke teaches a tire with a band layer (Fig. 2, Ref. Num. 5) where the band includes a center portion (Fig. 37, Ref. Num. 21) and a pair of side portions (Fig. 37, Ref. Num. 18) disposed outward of the center portion where each of the side portions reach a corresponding outer end of the band in an axial direction. Damke teaches that during construction of the tire, the extension (elongation) of the tire should be longer in the central region than in the shoulder regions (Col. 4, Lines 23-31) which will make the initial elongation follow the same relationship. This can be achieved by using the same cord in both portions by modifying the degree of twist of these cords (Col. 5, Lines 22-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ikehara and Okamoto with Damke to make the extension of the cords in the center region longer than in the shoulder regions. This modification will help the tire obtain good characteristics (Damke; Col. 4, Lines 30-31).
Finally, Ikehara in view of Okamoto and Damke teaches a cord that has the same structure and material as claimed in claim 1. Due to these similarities and that the claimed tensile strength properties aren’t based on how the cord is constructed, one of ordinary skill in the art would reasonably expect that the cord taught by Ikehara in view of Okamoto and Damke would have similar tensile strength properties to the claimed cord and would also have a close point of not less than 30 N.
Regarding claim 10, Ikehara teaches a pneumatic tire (Para. [0011]) comprising a tread (Fig. 1, Ref. Num. 11) and a band (Fig. 1, Ref. Num. 23; the spiral layer is a circumferential layer which meets the requirements of being a band layer) disposed inward of the tread in a radial direction where the cords of the band layer are spirally wound (Para. [0011]). However, Ikehara does not teach the structure of the cords in the band layer.
	In an analogous art, Okamoto teaches a metal cord (Para. [0008]) for a rubber articles such as tires (Para. [0001], [0022]) that has a single-stranded structure in which the number of filaments is three (Fig. 1c; Para. [0021]) and where, ϕ, represents a diameter of a smallest circle that surrounds the cross-sections of the filaments and, ψ, represents a diameter of each filament (Illustrated on the recreated figure 1c below).

    PNG
    media_image1.png
    267
    212
    media_image1.png
    Greyscale

Okamoto also teaches that there is a gap formed between the filaments (Fig. 1c, Ref. Num. D). The diameter of the inscribed circle, D, is 0.29 mm (Para. [0029]) while the diameter of the filaments is 0.28 mm (Para. [0029]). Since the circle D is fully inscribed inside the filaments, the diameter of the cord, ϕ, will be the diameter of two filaments plus the diameter of D which is 0.86 mm. That means that the diameter ϕ will have to be greater than 3.071 times the diameter ψ which is within the range of 3 to 6 required by the instant claims. Okamoto also teaches that the cord has an initial elongation of 0.90 to 1.6% (Para. [0012]). Okamoto does not expressly disclose a value of 0.1% to 1.5%; however, it would have been obvious to a person of ordinary skill in the art to configure the initial elongation of the cord within the claimed range since Okamoto discloses the initial elongation of the cord as between 0.90% and 1.6% (Para. [0012]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ikehara with Okamoto in order to have the band layer formed from the three-filament cord taught by Okamoto. This modification will improve the bending rigidity of the tire while reducing the weight of cord used (Para. [0008]). However, neither Ikehara nor Okamoto teach that the band includes a center portion and a pair of side portions reaching the outermost end of the band where the initial elongation of the cord at the center portion is higher than at the side portion.
	In an analogous art, Damke teaches a tire with a band layer (Fig. 2, Ref. Num. 5) where the band includes a center portion (Fig. 37, Ref. Num. 21) and a pair of side portions (Fig. 37, Ref. Num. 18) disposed outward of the center portion where each of the side portions reach a corresponding outer end of the band in an axial direction. Damke teaches that during construction of the tire, the extension (elongation) of the tire should be longer in the central region than in the shoulder regions (Col. 4, Lines 23-31) which will make the initial elongation follow the same relationship. This can be achieved by using the same cord in both portions by modifying the degree of twist of these cords (Col. 5, Lines 22-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ikehara and Okamoto with Damke to make the extension of the cords in the center region longer than in the shoulder regions. This modification will help the tire obtain good characteristics (Damke; Col. 4, Lines 30-31).
Regarding claims 14-17, Ikehara teaches that the tire is for a motorcycle (Para. [0011]).
Regarding claims 18-20, Ikehara teaches that the tire comprises a carcass (Fig. 1, Ref. Num. 22) that is in contact with the inner surface of the band (Fig. 1, Ref. Num. 23), wherein the outer surface of the band is in contact with the tread (Fig. 1, Ref. Num. 11).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749